Order and judgment (one paper), Supreme Court, New York County (Martin Schoenfeld, J.), entered March 1, 2011, which granted respondent’s motion to confirm an arbitration award in the total amount of $383,545.04, and denied petitioner’s cross motion to vacate the award, unanimously affirmed, with costs.
The arbitration award was properly confirmed since the arbitration panel did not engage in any misconduct to warrant vacatur of the award (see CPLR 7511 [b] [1] [i]). There is no indication that the panel precluded or restricted the parties from submitting any evidence on the motion. Indeed, the record shows that the parties submitted extensive briefs and documentary evidence in support of their respective positions. Although the panel made a determination of the proceeding on respondent’s motion for summary judgment, this was not improper *529since arbitrators are not compelled to conduct hearings, and may decide a case on summary judgment (see e.g. TIG Ins. Co. v Global Intl. Reins. Co., Ltd., 640 F Supp 2d 519, 523 [SD NY 2009]; see also In re Arbitration between Griffin Indus., Inc. & Petrojam, Ltd., 58 F Supp 2d 212, 219-220 [SD NY 1999]). Moreover, the arbitration clause of the parties’ engagement letter did not prohibit the arbitrators from using this type of disposition (see Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]; cf. Barnes v Washington Mut. Bank, FA, 40 AD3d 357 [2007] , lv denied 9 NY3d 815 [2007], cert denied 553 US 1057 [2008] ).
We have considered petitioner’s remaining contention and find them unavailing. Concur — Mazzarelli, J.P., Catterson, DeGrasse, Manzanet-Daniels and Román, JJ. [Prior Case History; 31 Misc 3d 653.]